Citation Nr: 1113814	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-32 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a low back disability.  

2.  Entitlement to a higher initial rating in excess of 20 percent for left lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted an increased rating of 40 percent for chronic low back pain and granted service connection for left lumbar radiculopathy at L3-4 and assigned a 10 percent rating.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in March 2006.  A transcript is of record.  

In May 2006, the RO granted a higher initial rating of 20 percent for left lumbar radiculopathy at L3-4; the Veteran has continued to seek a higher initial rating.  

The Veteran provided testimony during a videoconference hearing before the undersigned in March 2007.  A transcript is of record.  

The Board previously remanded the claim for additional development in May 2007 and May 2009.  Unfortunately the requested development has not been completed and it is necessary to remand the claim again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its May 2009 remand, the Board instructed that the VA examiner conducting the neurologic examination should note all neurologic abnormalities, should describe whether or not such abnormalities cause complete or partial paralysis, neuritis or neuralgia of any nerve and, if there is partial paralysis, neuritis or neuralgia of any nerve, should identify the nerve affected and describe such paralysis as mild, moderate or severe.  

In an April 2010 VA examination report, the examiner stated that there were no objective findings of paralysis or neuritis of any nerve but an electromyogram (EMG) had been done, and a follow-up report would be given on that question.  The physician who conducted the EMG provided an addendum, which found absent sural nerve response bilaterally and absent H reflexes bilaterally.  The physician found neurophysiological evidence of a sensorimotor axonal neuropathy involving both lower extremities.  The VA examiner did not provide the follow-up report in response to the EMG findings and the requested opinion in light of all relevant tests and studies was not provided.  The EMG results raise a question as to the severity of the neurological impairment associated with the Veteran's service connected low back disability, including left and now right lumbar radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this remand to the April 2010 VA examiner to obtain the requested opinions.  

In light of the EMG results, the examiner should note all neurological abnormalities bilaterally and should describe whether such abnormalities cause complete or partial paralysis, neuritis or neuralgia of any nerve.  If there is partial paralysis, neuritis or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate or severe.  

If the April 2010 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the requested opinions.  

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


